Johnson, /., dissenting: In my opinion the facts found disclose participation by the wife in decedent’s business to a degree which greatly exceeds “a wife’s usual duty” and supports a conclusion that her personal services were a substantial factor contributory to business success and were commensurate with decedent’s efforts in the early years. During those years decedent was employed, sometimes at a great distance from the gypsum deposits. During his absences the wife managed their private enterprise, and when he was present, she assisted in the details of operation and accounts. Because her services were valuable, decedent dissuaded her from returning to Los Angeles, although their condition of life near the deposits was not pleasant. I am unable to agree with the majority view, feeling that her services were of the type which have supported contrary conclusions in Estate of Frank D. Neumann, 9 T. C. 1120, and E. T. 20, 1947-2 C. B. 207. Leech, /., agrees with this dissent.